Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption Experts and to the use of the following reports in Post-Effective Amendment No. 4 to the Registration Statement (Form S-11 No. 333-168971) and related Prospectus of Apple REIT Ten, Inc. (the Company) for the registration of 182,251,082 units, each of which consists of one Common Share and one Series A Preferred Share of the Company: (1) our report dated March 9, 2011, with respect to the audited consolidated financial statements of the Company; and (2) our report dated May 10, 2011, with respect to the audited financial statements of the Denver, ColoradoHilton Garden Inn. /s/ Ernst & Young LLP Richmond, VirginiaFebruary 15, 2012
